DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11-12, and 15-16 are objected to because of the following informalities:  
(1) Regarding claim 4:
Line 6 recites “n[Symbol font/0xCE][0, FFTSIZE-1]”; the examiner suggests changing to “n[Symbol font/0xCE][0, FFTSIZE-1]”.
(2) Regarding claim 11:
The examiner suggests replacing lines 1-2 by the following: 
“The method according to claim 10, wherein the generating, by the positioning signal generation server, the time domain positioning oversampled signal according to the positioning signal”.
(3) Regarding claim 12:
Line 3 recites “a preset oversampling multiple G”; the examiner suggests changing to “the preset oversampling multiple G”.
Line 8 recites “n[Symbol font/0xCE][0, FFTSIZE-1]”; the examiner suggests changing to “n[Symbol font/0xCE][0, FFTSIZE-1]”.
(4) Regarding claim 15:
a wireless communication signal”; the examiner suggests changing to “the wireless communication signal”
(5) Regarding claim 16:
The examiner suggests replacing lines 1-2 by the following: 
“The method according to claim 10, before the generating, by the positioning signal generation server, the time domain positioning oversampled signal according to the positioning signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is NOT to a process, machine, manufacture or composition of matter.  The claim is drawn to a “storage medium”.  The specification mentioned about the claimed “storage medium” in paragraphs 0027 and 0036 of the publication of instant application (US 2021/0168756 A1), however the specification does not define the storage medium, therefore, it includes transitory and non-transitory storage medium.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, 

Allowable Subject Matter
Claims 1-3, 5-10, 13-14, 17 are allowed.
Claims 4, 11-12, and 15-16 are objected for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a positioning system, comprising: a positioning signal generation server, which is configured to generate a time domain positioning oversampled signal according to a positioning signal parameter and send the time domain positioning oversampled signal to a positioning station; and the positioning station, which is configured to receive the generated time domain positioning oversampled signal and send the time domain positioning oversampled signal according to sending time information of a positioning signal.  The prior art of record considered individually or in combination fails to fairly teach or suggest claimed features, among other limitations, a novel and unobvious limitation of “a positioning signal generation server, which is configured to generate a time domain positioning oversampled signal according to a positioning signal parameter and send the time domain positioning oversampled signal to a positioning station; and the positioning station, which is configured to receive the generated time domain positioning oversampled signal and send the time domain positioning oversampled signal according to sending time information of a positioning signal.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasapidis (US 2002/0019239 A1) discloses a cellular telecommunications network.
Krasnet et al. (US 9,119,165 B2) discloses a coding in a wide area positioning system (WAPS).
Chrabieh (US 9,813,877 B1) discloses an accurate indoor positioning with cellular signals.
Pattabiraman (US 2013/0120188 A1) discloses a wide area positioning system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/6/2022